DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7-14, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Patent No. 9648547) in view of Byun et al. (U.S. Patent Application Publication No. 2017/0310511) further in view of Jin (U.S. Patent Application Publication No. 2009/0250262)

Referring to Claim 1, Hart et al. disclose a node device in a fixed wireless network, comprising: a Beam Steering Antenna Module ("BSAM") (Fig. 2, col 3 lines 1-3 and 38-44 and col 11 lines 3-8, architecture with antenna arrays, nodes) comprising: a beam steering antenna configured to generate Radio Frequency ("RF") beams at controlled directions (col 11 lines 1-21, antenna, beams in different directions), the beam steering antenna having a plurality of radiating elements (col 11 lines 3-36, elements); an antenna controller configured to control the directions of the generated RF beams (col 11 lines 1-8, architecture with antenna arrays); a RF Integrated Circuit 
However, Hart et al. do not disclose RF beams comprising an RF beam and an adjusted RF beam, adjust the RF beam when a user equipment moves from a first location to a new location, wherein the RF beam that is generated when the user equipment is at the first location and the adjusted RF beam that is generated when the user equipment is at the new location have different shapes.
In the same field of endeavor, Byun et al. disclose RF beams comprising an RF beam and an adjusted RF beam, adjust the RF beam when a user equipment moves from a first location to a new location, wherein the RF beam that is generated when the user equipment is at the first location and the adjusted RF beam that is generated when the user equipment is at the new location have different shapes (Fig. 6 and par 66, terminal moves, hence a first and new location; shape of beam adjusted).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RF beams comprising an RF beam and an adjusted RF beam, adjust the RF beam when a user equipment moves from a first location to a new location, wherein the RF beam that is generated when the user equipment is at the first location and the adjusted RF beam that is generated when the user equipment is at the new location have different shapes, 
However, Hart et al. as modified do not explicitly disclose RFIC comprising a phase shifting circuitry comprising a varactor-based phased shifter.
In the same field of endeavor, Jin discloses RFIC comprising a phase shifting circuitry comprising a varactor-based phased shifter (par 19, RFIC, varactor – provide phase shift).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFIC comprising a phase shifting circuitry comprising a varactor-based phased shifter, as taught by Jin, in the device of Hart et al. and Byun et al., for the purpose of providing smaller size, lower cost, improved reliability and high quality in wireless communication applications (Jin, pars 4 and 19-20).
	Referring to Claim 2 as applied to Claim 1 above, Hart et al. as modified disclose the node device, wherein the plurality of radiating elements of the beam steering antenna comprises a meta-structure antenna having a plurality of metastructure elements (Hart et al., col 11 lines 3-36, architecture with antenna elements/ sub-arrays for efficient communication; Also, Fig. 3C and col 6 lines 14-39, module configuration).  
Referring to Claim 4 as applied to Claim 1 above, Hart et al. as modified disclose the node device, wherein the antenna controller is further configured to direct the RFIC to generate phase shifts according to the determined data paths (Hart et al., col 7 lines 12-19, intended communication link, phase shift; col 13 lines 31-32, phase shift at RF, col 36-39, RFIC).  
Claim 5 as applied to Claim 1 above, Hart et al. as modified disclose the node device, wherein the BSAM further comprises a feed network configured to transmit an RF signal to the RFIC (Hart et al., col 4 lines 40-42, signal to RFIC).  
Referring to Claim 7 as applied to Claim 1 above, Hart et al. as modified disclose the node device, wherein the OPM is further configured to determine an optimal data path subject to a latency, a bandwidth, and computational constraints in the fixed wireless network, wherein the optimal data path is a function of a number of subarrays configurable in the beam steering antenna (Hart et al., col 3 lines 38-44 and col 17 lines 12-31, latency, bandwidth, etc; col 11 lines 3-36, sub-arrays).  
Referring to Claim 8, Hart et al. disclose a method for communicating between a first node and a second node in a fixed wireless network (Fig. 2, col 3 lines 1-3 and 38-44, node connectivity), comprising: determining a data path between the first node and the second node through the fixed wireless network; instructing an antenna controller at the first node to control a beam steering antenna at the first node according to the determined data path (col 3 lines 1-3 and 38-44, col 7 lines12-14, col 11 lines 19-21, beams, and col 16 line 62-col 17 lines 20, determine optimal link/hub, connect with beamforming); generating, via a Radio Frequency Integrated Circuit (“RFIC”), a phase shift (col 4 lines 40-42, RFIC; col 7 lines 30-34, RFIC; col 13 lines 31-32, phase shifting at RF), generating a phase shift for the beam steering antenna at the direction of the antenna controller (col 7 lines 15-27, RFIC, phase shift, control beam); transmitting a Radio Frequency ("RF") beam at the beam steering antenna along the determined data path to the second node when positioned at a first location (col 7 lines 12-19, intended communication link, phase shift; col 3 lines 1-3 and 38-44, col 7 lines12-14, col 11 lines 
However, Hart et al. do not disclose adjust an RF beam and transmitting the adjusted RF beam when a second node moves from a first location to a new location, wherein the RF beam being transmitted when the second node is at the first location and the adjusted RF beam being transmitted when the second node is at the new location have different shapes.
In the same field of endeavor, Byun et al. disclose adjust an RF beam and transmitting the adjusted RF beam when a second node moves from a first location to a new location, wherein the RF beam being transmitted when the second node is at the first location and the adjusted RF beam being transmitted when the second node is at the new location have different shapes (Fig. 6 and par 66, terminal moves, hence a first and new location; shape of beam adjusted).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjust an RF beam and transmitting the adjusted RF beam when a second node moves from a first location to a new location, wherein the RF beam being transmitted when the second node is at the first location and the adjusted RF beam being transmitted when the second node is at the new location have different shapes, as taught by Byun et al., in the method of Hart et al., for the purpose of increasing signal quality (Byun et al., pars 5 and 6).
However, Hart et al. as modified do not explicitly disclose RFIC comprising a phase shifting circuitry comprising a varactor-based phased shifter.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFIC comprising a phase shifting circuitry comprising a varactor-based phased shifter, as taught by Jin, in the method of Hart et al. and Byun et al., for the purpose of providing smaller size, lower cost, improved reliability and high quality in wireless communication applications (Jin, pars 4 and 19-20).
	Referring to Claim 9 as applied to Claim 8 above, Hart et al. as modified disclose the method, wherein the RF beam is a combination of beamforms generated by each subarray of the beamforming antenna (Hart et al., col 11 lines 3-36, beams, sub-arrays).  
	Referring to Claim 10 as applied to Claim 8 above, Hart et al. as modified disclose the method, wherein determining the data path comprises: defining a set of nodes in the fixed wireless network (Hart et al., col 16 line 51 – col 16 line 66, detecting/ utilizing nodes); defining a set of edges for the set of nodes with associated latency and bandwidth values (Hart et al., col 16 line 51 –  line 66, detecting/ utilizing nodes, latency, bandwidth; col 7 lines 48-53, minimize side-lobes); defining a function of latency and bandwidth for a set of users (Hart et al.,  col 16 line 5 – col 7 line 66, hub path cost); and determining an optimal path by finding smallest values of the function along data paths between the first node and the second node (Hart et al., col 16 line 5 – col 7 line 66, lower hub path cost).  
	Referring to Claim 11 as applied to Claim 10 above, Hart et al. as modified disclose the method, wherein finding the smallest values of the function comprises searching for the optimal path from the first node and from the second node (Hart et al., col 16 line 5 – col 7 line 66, lower hub path cost between nodes).  
Referring to Claim 12 as applied to Claim 8 above, Hart et al. as modified disclose the method, wherein the beam steering antenna comprises a meta-structure antenna having an array of metastructure elements (Hart et al., col 11 lines 3-36, architecture with antenna arrays/elements for efficient communication; Also, Fig. 3C and col 6 lines 14-39, module configuration).  
Referring to Claim 13 as applied to Claim 12 above, Hart et al. as modified disclose the method, wherein transmitting the RF beam comprises radiating the RF beam from the array of metastructure elements (Hart et al., col 11 lines 3-36, architecture with antenna arrays/elements for efficient communication; Also, Fig. 3C and col 6 lines 14-39, module configuration).  
Referring to Claim 14 as applied to Claim 12 above, Hart et al. as modified disclose the method, metastructure antenna comprises a plurality of subarrays, each subarray configured to generate an RF beam at a given controlled direction (Hart et al., col 11 lines 21-24, subarrays of antennas).  
Referring to Claim 23 as applied to Claim 8 above, Hart et al. as modified disclose the method, further comprising: monitoring a set of nodes in the fixed wireless network to detect a change in operation, the set of nodes including the first node and the second node; and adjusting a beam direction in the beam steering antenna with the generated phase shift at the first node in response to the change in operation (Hart et 
	Referring to Claim 24 as applied to Claim 23 above, Hart et al. as modified disclose the method, wherein the set of nodes comprises a plurality of Fixed Wireless Radio ("FWR") nodes and a plurality of User Equipment ("UE") nodes (Hart et al., col 3 lines 1-3, col 14 lines 60-67, col 15 lines 32-42, mobile, nodes, hubs).  
Referring to Claim 25 as applied to Claim 23 above, Hart et al. as modified disclose the method, wherein monitoring the set of nodes in the fixed wireless network comprises: detecting at least one of a malfunctioning node, a node that is taken out of the fixed wireless network, or a node that is introduced into an existing network (Hart et al., col 16 lines 15 and col 23 lines 44-50, node exit, loss).	
	Referring to Claims 26 and 29 as applied to Claims 1 and 8 above, Hart et al. as modified disclose the node device and method (col 11 lines 3-36).
 However, Hart et al. as modified do not explicitly disclose phase shifting circuitry further comprises a phase shift network or a vector modulator architecture.
In the same field of endeavor, Jin discloses phase shifting circuitry further comprises a phase shift network or a vector modulator architecture (par 19, amplifier and resonator tank circuit comprising varactor collectively provide phase shift).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phase shifting circuitry further comprises a phase shift network or a vector modulator architecture, as taught by Jin, in the method of Hart et al. and Byun et al., for the purpose of providing 
Referring to Claim 28 as applied to Claim 1 above, Hart et al. as modified disclose the node device, wherein the beam steering antenna comprises an engineered, non-, or semi-periodic structure (col 5 lines 23-33, antenna structure).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Patent No. 9648547) in view of Byun et al. (U.S. Patent Application Publication No. 2017/0310511) further in view of Jin (U.S. Patent Application Publication No. 2009/0250262) and further in view of Maltsev et al. (U.S. Patent Application Publication No. 2014/0357319)

 	Referring to Claims 27 and 30 as applied to Claims 1 and 8above, Hart et al. as modified disclose the node device and method, with the beam steering antenna (col 11 lines 1-21). 	
However, Hart et al. as modified do not explicitly disclose beam steering antenna comprises at least one of microstrips, gaps, patches, or vias.
In the same field of endeavor, Maltsev et al. disclose beam steering antenna comprises at least one of microstrips, gaps, patches, or vias (par 17, micro-strip).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate beam steering antenna comprises at least one of microstrips, gaps, patches, or vias, as taught by 
Response to Arguments
 Applicant's arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment including the limitation: RFIC configured to generate phase shifts and comprising varactor-based phase shifter. 
Further, in response to Applicant’s arguments on page 7 of the Remarks that the position of the terminal remains the same, the Examiner would like to reiterate that par 66 of Byun et al. states “the shape of a beam may be adjusted in the horizontal direction according to the moving terminal in order to secure the movement of the terminal”. Thus Byun et al. clearly states that the terminal moves. Hence, there is change in location of the terminal as the beams are adjusted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642